Citation Nr: 1031580	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-
connected bilateral hearing loss for the period prior to July 17, 
2009.  

2.  Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss for the period from July 17, 
2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from September 1943 to April 
1946 and from September 1951 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

A Travel Board hearing was held in July 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The Board observes that in a September 2009 rating decision, the 
20 percent rating in effect for the Veteran's service-connected 
bilateral hearing loss since April 12, 1999, was increased to 30 
percent, effective July 17, 2009, the date of an audiology 
examination conducted for VA purposes.  

In a VA FORM 21-4138 document dated in January 2010 and in 
testimony at the May 2010 personal hearing, the Veteran raised 
the issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  This issue has not been developed for 
appellate consideration and is referred to the RO for such 
further action as is deemed appropriate.  

The issue of entitlement to a rating in excess of 30 percent for 
service-connected bilateral hearing loss for the period from July 
17, 2009, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the period prior to July 17, 2009, the Veteran had no worse 
than Level VI hearing acuity in the right ear and Level IV 
hearing acuity in the left ear.  


CONCLUSION OF LAW

For the period prior to July 17, 2009, a rating in excess of 20 
percent for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in September 2007 and July 2008) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran as to the issue decided herein.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the September 2007 and July 2008 
letters mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86 (2009).  
See 38 C.F.R. § 4.85(c) (2009).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Background and Analysis

Review of the entire claims file reflects that service connection 
for bilateral hearing loss was established upon rating decision 
in September 2001.  A 20 percent rating was assigned, based 
primarily upon hearing acuity as determined by a July 2001 VA 
audiometric examination.  The 20 percent rating was confirmed and 
continued in a December 2004 rating decision.  That decision was 
primarily based on review of VA audiometric evaluation from 
October 2004.  

At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
70
70
75
LEFT
N/A
60
65
65
55

The average pure tone threshold loss in the right ear was 70 and 
61 in the left ear.  Pursuant to 38 C.F.R. § 4.85, Table VIA, 
this resulted in assignment of Roman numeral VI for the right ear 
and IV for the left ear.  A 20 percent rating is derived when 
applying these results to Table VII for hearing impairment.  

The Veteran appealed the decision, and submitted private records 
from 1998 which showed mild high frequency hearing loss.  At a 
personal hearing before the RO, the Veteran and his private 
physician provided testimony in support of his claim.  The 
private physician opined that the Veteran suffered from 
progressive sensorineural hearing loss that required 
amplification in order to him to hear.  He also noted that an 
audiogram did not clearly provide the degree of the Veteran's 
hearing loss.  

Additional VA audiometric evaluation was conducted in July 2006.  
At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
70
70
70
LEFT
N/A
60
60
60
55

The average pure tone threshold loss in the right ear was 67.5 
and 58.75 in the left ear.  Pursuant to 38 C.F.R. § 4.85, Table 
VIA, this results in assignment of Roman numeral V for the right 
ear and IV for the left ear.  A 10 percent rating is derived when 
applying these results to Table VII for hearing impairment.  
However, as the Veteran's hearing loss represented an exceptional 
pattern of hearing loss, the RO determined that sustained 
improvement had not been shown, and the 20 percent rating was 
confirmed and continued as evidenced by a statement of the case 
(SOC) from August 2006.  The Veteran did not submit a timely FORM 
9 as to this denial and the claim was closed.  The Veteran was 
informed of this development in correspondence in November 2006.  

The Claimant submitted a statement in December 2006 which was 
considered by the RO as a request to reopen his claim for a 
rating in excess of 20 percent for bilateral hearing loss and 
this appeal ensued.  In support of his claim, two friends 
submitted October 2007 statements as to the severity of the 
Veteran's hearing loss.  Moreover, a fellow serviceman submitted 
a statement from October 2007 in which he recalled that the 
Veteran had hearing loss during service and that this condition 
continued to deteriorate.  

When examined by VA in October 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
65
60
65
LEFT
N/A
60
60
55
55

The average pure tone threshold loss in the right ear was 63.75 
and 57.5 in the left ear.  Speech recognition testing was 72 
percent in each ear.  Pursuant to 38 C.F.R. § 4.85, Table VIA, 
this results in assignment of Roman numeral V for the right ear 
and IV for the left ear.  A 10 percent rating is derived when 
applying these results to Table VII for hearing impairment.  
However, as the Veteran's hearing loss represented an exceptional 
pattern of hearing loss, the RO determined that sustained 
improvement had not been shown, and the 20 percent rating was 
confirmed and continued as evidenced by a December 2007 rating 
decision.  

The appeal continued and the 20 percent rating was again 
confirmed and continued in a May 2008 rating decision.  
Subsequently dated VA records include a treatment report from 
November 2008, at which time the Veteran was seen to determine 
the adequacy of his existing hearing aids.  Ultimately, new 
hearing aids were not approved at this time.  He underwent 
additional VA audiometric evaluation on July 17, 2009.  

Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
70
70
LEFT
55
60
60
50
55

The average pure tone threshold loss was 69 in the right ear and 
56 in the left ear.  Word recognition scores were 68 percent in 
the right ear and 64 percent in the left ear.  Pursuant to 
38 C.F.R. § 4.85, Table VI, this results in assignment of Roman 
numeral VI for the right ear and VI for the left ear.  A 30 
percent rating is derived when applying these results to Table 
VII for hearing impairment.  (That was assigned as of that date 
and is the subject of a remand at the end of this document.)

At a July 2010 hearing, the Veteran testified as to the severity 
of his hearing impairment.  He had been told that he was deaf.  

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the 
criteria for evaluating the degree of impairment resulting from 
haring loss under the Rating Schedule, unlike extraschedular 
consideration under section 3.321(b) of the regulations, rely 
exclusively on objective test results).  

Based on the clinical findings above, the RO applied the Rating 
Schedule accurately, and entitlement to a rating in excess of 20 
percent prior to VA audiometric examination on July 17, 2009, is 
not demonstrated.  Moreover, it is noted that the Board has 
considered the doctrine of reasonable doubt, but finds that the 
record does not provide an approximate balance of negative and 
positive evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's claims.  
Also considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  


ORDER

A rating in excess of 20 percent for defective hearing for the 
period prior to July 17, 2009, is denied.  


REMAND

The most recent VA audiometric examination was conducted in July 
2009.  At a personal hearing in May 2010, the Veteran asserted 
that his hearing acuity had progressively worsened since that 
date.  Thus, the Board finds, under the circumstances of this 
case, that a remand is in order for a new examination to evaluate 
the current degree of impairment, particularly as there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination in 
July 2009.  Cf. VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where 
a claimant affirmatively asserts to the Board that a further 
increase in disability has occurred subsequent to the prior 
examination and decision, an additional examination may be 
required).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the severity of his service- 
connected bilateral hearing loss for 
rating purposes.  All indicated studies 
should be performed.  In accordance with 
the hearing loss, the examiner is to 
provide a detailed review of the pertinent 
medical history, current complaints, and 
the nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

2.  The RO should then review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If it is deficient in any 
manner, the RO should implement corrective 
procedures.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
namely, entitlement to a rating in excess 
of 30 percent for bilateral hearing loss 
from July 17, 2009.  If any benefit sought 
is not granted, the Veteran should be 
furnished with a SSOC and afforded an 
opportunity to respond thereto.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


